Treat, D. J.
There is only one proposition in this case, viz.: Whether the defendant’s composition deed is valid against this plaintiff. Without reviewing the evidence, or the legal propositions under*706lying such inquiries, the court finds that the signatures of some of the creditors to the composition deed were obtained by giving to them more than their pro rata under the deed, with the view of securing their signatures, and that thereby the equality on which the validity of such deeds must rest was not observed. Hence said composition deed is invalid, and the plaintiff is entitled to recover what remains due to him.